Citation Nr: 1524691	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  10-31 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a chronic disability manifested by lower gastrointestinal/rectal bleeding, to include as due to herbicide exposure.  

2.  Entitlement to service connection for residuals of rectal cancer, to include as secondary to a chronic disability manifested by lower gastrointestinal/rectal bleeding, or as due to herbicide exposure.  

3.  Entitlement to service connection for residuals of renal cancer with left nephrectomy, to include as secondary to a chronic disability manifested by lower gastrointestinal/rectal bleeding or rectal cancer, or as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

These matters were previously remanded by the Board in November 2013 and October 2014.  There was substantial compliance with the previous remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

By decision in October 2014 the Board also denied entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability related to a chronic disability manifested by lower gastrointestinal/rectal bleeding, rectal cancer, and renal cancer with left nephrectomy, as a result of VA treatment rendered between December 1972 and April 1973.  Therefore, the 1151 claim is not currently before the Board.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in March 2013.  A transcript of that hearing is of record.  

As noted in the previous Board remands, in June 1973, the Veteran submitted a completed VA Form 21-526, Veteran's Application for Compensation
or Pension, for "internal bleeding."  The application form specifically directed that
"[i]tems 27, 28 and 29 need NOT be completed unless you are now claiming
compensation for a disability incurred in service."  The Veteran did not complete
items 27, 28 and 29 of the application, which included a request for information
regarding treatment in service.  Pursuant to the information contained in the application form, a RO adjudicated entitlement to nonservice-connected pension benefits in an August 1973 rating decision.  The September 1973 letter which notified the Veteran of the unfavorable rating decision and his appellate rights specifically stated that the Veteran's claim for pension had been denied.  While the applicable regulation does not require VA to interpret every claim for compensation to be a claim for nonservice-connected pension benefits and vice versa, it is VA's discretion to do so.  38 C.F.R. § 3.151(a); Falzone v. Brown, 8 Vet. App. 398 (1995).  As noted in the prior Board decision, the Veteran's actions in completing VA Form 21-526, received in June 1973, expressly reflect that it was not his intent to seek compensation for disability incurred in service.  As such, as noted in the previous Board remands, it is not appropriate to infer that the August 1973 rating decision failed to adjudicate or denied a claim for service connection for lower
gastrointestinal bleeding.  

The issues of entitlement to service connection for residuals of rectal cancer and service connection for residuals of renal cancer with left nephrectomy, to include as secondary to a chronic disability manifested by lower gastrointestinal/rectal bleeding, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record demonstrates that it is at least as likely as not that chronic disability manifested by lower gastrointestinal/rectal bleeding was incurred during military service.    



CONCLUSION OF LAW

A chronic disability manifested by lower gastrointestinal/rectal bleeding was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim before it in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.  

Law and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.
  
Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Additionally, service connection may be established on a presumptive basis for certain disabilities resulting from exposure to herbicides.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to herbicides, unless there is affirmative evidence to establish that the Veteran was not so exposed during that service.  38 C.F.R. §§ 3.307(a)(6)(iii); VAOPGCPREC 7-93 (1993), 59 Fed. Reg. 4752 (1994).  It is established law that a veteran must have set foot on the land mass of Vietnam, or have been present in the inland waterways (so-called "brown water" naval activity) of that country during the statutory period in order to be considered to have had qualifying military service in Vietnam and, in turn, presumed exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975 in the case of a veteran who served in the Republic of Vietnam during that period). 

Diseases entitled to the herbicide presumption include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, early onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease, Parkinson's disease, and B cell leukemias.  38 C.F.R. § 3.309(e) (2014). 

Notwithstanding the provisions relating to presumptive service connection, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Facts and Analysis

The Board notes that, although the Veteran is presumed to have been exposed to herbicides during service, a finding of service connection by presumption is not warranted.  The Veteran's chronic disability manifested by lower gastrointestinal/rectal bleeding is not among the types of disabilities contemplated for presumption under 38 C.F.R. § 3.309(e).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (June 12, 2007); see also Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32,540 (June 8, 2010); Notice, 75 Fed. Reg. 81,332-81,335 (December 27, 2010); Notice, 75 Fed. Reg. 81,332-81,335 (December 27, 2010).  As the Board finds that the Veteran is not entitled to service connection on the basis of presumption, the Veteran must prove that a disorder resulting in disability is, in fact, causally linked to such exposure.  See Brock, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.303.   The record does not contain competent medical evidence reflecting that the Veteran's bleeding is caused by herbicide exposure.  Therefore, the Board will consider whether the Veteran's bleeding is otherwise related to active service.  

Although there is no discussion of lower gastrointestinal or rectal bleeding in the Veteran's service treatment records (STRs), the Veteran asserts that he began experiencing this bleeding in service.  The Veteran is competent to report his observation of bleeding.  See Layno v Brown, 6 Vet. App. 465 (1994).  Once lay evidence is found to be competent, the Board has a duty to address the credibility and weight to be given to the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In December 1972, the Veteran sought treatment for rectal bleeding, which he reported had lasted for five days.  According to a summary of the Veteran's treatment from December 1972 to January 1973, he gave a history that he had been having similar bouts of rectal bleeding every one to three months for the past four years, which is approximately the time of the Veteran's discharge.  In December 1972 the Veteran was not seeking service connection and had no motivation to give an inaccurate history linking the bleeding to service.  As this history supports the Veteran's claim that he has experienced rectal bleeding since service, the Board finds the Veteran's lay statements regarding the onset of the bleeding to be credible, in spite of the findings by the VA examiners of record that the Veteran's history was not supported by medical evidence in the STRs.  

A veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  As the Veteran's lay statements regarding the onset and history of his bleeding are competent and credible, the most probative evidence of record indicates that the bleeding began in service.  Therefore, the evidence is at least in equipoise, and service connection for a chronic disability manifested by lower gastrointestinal/rectal bleeding is granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a chronic disability manifested by lower gastrointestinal/rectal bleeding is granted.  


REMAND

Service connection for a chronic disability manifested by lower gastrointestinal/rectal bleeding has now been granted.  The AOJ has not yet considered the issues of entitlement to service connection for residuals of rectal cancer and residuals of renal cancer with left nephrectomy as secondary to the Veteran's service-connected chronic disability manifested by lower gastrointestinal/rectal bleeding.  Accordingly, and in order to avoid any prejudice to the Veteran, a remand to the AOJ for such consideration in the first instance, is warranted.  Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006).  

Accordingly, the case is REMANDED for the following action:

Adjudicate the issues of entitlement to service connection for residuals of rectal cancer to include as secondary to the service-connected chronic disability manifested by lower gastrointestinal/rectal bleeding, or as due to herbicide exposure, and entitlement to service connection for residuals of renal cancer with left nephrectomy to include as secondary to the service-connected chronic disability manifested by lower gastrointestinal/rectal bleeding, or rectal cancer, or as due to herbicide exposure.  If any benefit sought remains denied, issue a Supplemental Statement of the Case and return the appeal to the Board.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


